DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a method for covertly acquiring data with a software application running on a first one of the clients, classified in CPC G06F 9/445, G06F 21/64, G06F 21/31.
II. Claims 15-19, drawn to terminating execution of program steps in application software running on a hand-held electronic device, terminating a program executed by processor with gestures made on or near the screen by one or more fingers, classified in CPC G06F 3/0488, G06F 9/442.
III. Claim 20, drawn to a method for determining the range of fire for a weapon, classified in CPC H04W 4/02, G06F 2212/178, H04Q 2209/47.

The inventions are independent or distinct, each from the other because: Inventions (I), (II), and (III) are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination (I) has separate utility such as acquiring data with a software application running on a first one of the clients, (II) terminating execution of program steps in application software running on a hand-held electronic device, terminating a program executed by processor with gestures made on or near the screen by one or more fingers, (III) determining the range of fire for a weapon See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.


/MONG-SHUNE CHUNG/Primary Examiner, Art Unit 2144